Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 07/26/2022 has been entered.
Applicant’s amendments to claim 1 have overcome the previous objections for minor informalities set forth in the Non-Final Office Action mailed 03/29/2022; therefore, this objection is withdrawn.
Applicant’s amendments to claims 1 and 2 have rendered the previous interpretation of these claims under 35 U.S.C. § 112(f) as moot; therefore, this interpretation is withdrawn.
Applicant’s amendments to claims 1 and 2 have not persuaded the Examiner to withdraw the previous rejections set forth in the Non-Final Office Action under 35 U.S.C §§ 112(a) and 112(b).  New rejections under these sections are included within this Office Action.
The examiner will address applicant's further remarks at the end of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 2 utilize design information to generate a new piece of design information. This new design is then made optimal in order to manufacture a product.  The specification does not provide an adequate written description of the invention that is sufficient to show possession of the claimed concept. The specification does not disclose anything about how this design information leads to a new piece of design information or what transformation is undertaken to obtain an optimal design.  The claims recite design drawings and manufacturing methods, but they also recite priorities based on one or more of productivity, scale, technical capabilities for providing support for manufacturing the predetermined product, money invested by the predetermined one or more participants on the manufacture of the predetermined product, improvement to the one or more pieces of the design information, an addition of a predetermined item, and a combination of the one or more pieces of design information.
This process is defined within the Specification, at [0031], as “…consideration is given to priorities based on individual abilities (for example, productivity, scale and technical capabilities) of the members who participate in the product A development project, the amount of money which is invested in the product A development project and the like.” In addition, it is disclosed that, “Furthermore, the processing of one or more pieces of design information selected such as the improvement of one or more pieces of design information selected, the addition of a predetermined item and the combination of one or more pieces of design information selected can also be included in the optimization. Furthermore, the selection of the user U who makes a design for the product A and the selection of the user U who allocates parts of the design can also be included in the optimization of the design.” Also, at [0031].
It is unclear how the design optimization method is performed or perfected. The disclosure provides information to be used (prioritized); however, no disclosure of the unit combining information, calculating the optimized design, or even receiving, sharing, or evaluating he information is present. Therefore, it is unclear how to carry out the optimization process.  As most (nearly all) business processes involve a combination of design information (specs), manufacturers, and money to fund the processes, what is the magical formula that is contemplated by the inventor for carrying out the invention within the instant application?
Dependent claims 3 – 10 are rejected as they inherit the above deficiency in their dependency to claims 1 and 2.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimal” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As discussed above, information which is optimal for the recited claims would be defined as that which is most desirable or satisfactory.  Applicant recites many parameters that may go into finding the most desirable manufacturing formula; however, no ascertainable formula is disclosed which allows one to understand how all the variables come together to create the most satisfactory outcome of design information.  The discloses presents this threshold as; “Here, the optimization of the design is a broad concept which includes the generation of a new piece of design information that is optimal for the manufacturing of the product A based on a plurality of pieces of design information from one or more users U and the selection of one or more pieces of design information that are optimal for the manufacturing of the product A from the plurality of pieces of design information.”  See [0031].  This reads as somewhat circular in logic in that the final optimization is based on new information that is optimal based on the original information.  
Dependent claims 3 – 10 are rejected as they inherit the above deficiency in their dependency to claims 1 and 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 10 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of manufacturing a product based on the collaborative input from a plurality of information providers.  Thus, they recite a manner in which to perform marketing or sales activities and business relations; both of which are commercial interactions.  These claims also recite following rules or instructions, (designing a product based on specifications and plans), which is considered managing personal behavior or relationships or interactions between people.  These examples are viewed as certain methods of organizing human activity grouping of abstract ideas.
Claims 1 and 2 are similar and recite the abstract idea by the elements of:
receive, from a need provider who desires to manufacture the predetermined product, need information, indicating that there is a need for a development of the predetermined product,
disclose, in response to the need information, design information for designing the predetermined product that is provided from each of a predetermined one or more participants among the plurality of participants, the design information at least including information of a design drawing and a specific manufacturing method; perform, a design of the predetermined product based on one or more pieces of the design information to generate a new piece of design information which is optimal for the manufacturing of the predetermined product, wherein the one or more pieces of the design information includes priorities based on one or more of productivity, scale, technical capabilities for providing support for manufacturing the predetermined product, money invested by the predetermined one or more participants on the manufacture of the predetermined product, improvement to the one or more pieces of the design information, an addition of a predetermined item, and a combination of the one or more pieces of design information; 
receive, information on each of a plurality of components of the predetermined product manufactured based on details of the design by each of a predetermined one or more participants among the participants; and,
control, progress of a flow of processing of the need information, the design information reception unit, the design optimization, and the component information respectively, to obtain real-time result for product development by cooperation of a plurality of users;
acquire, feedback information in a product development project, the feedback information being information on a history of details of processing, information on a problem occurring in the processing, and information on a solution when the problem is solved; and,
provide, real-time evaluation on the feedback information acquired in the product development project.
These claims describe actions inherent in the process to manufacture a product based on the collaborative input (including feedback) from a plurality of information providers; which is also aptly described as a manner in which to perform marketing or sales activities and business relations; and, rules or instructions to be followed. The recitations to a plurality of users and obtaining feedback are examples of the social interactions required for this process. Hence, the claims illustrate the abstract ideas identified above.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
A device comprising: a processor and a memory for storing instructions;
a web portal; and,
a user terminal.
These additional elements simply instruct one to practice the abstract ideas identified above utilizing a processor, memory and instructions, a web portal, and a user terminal to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, the claims, as a whole, merely describes how to generally “apply” the concept of manufacturing a product based on the collaborative input from a plurality of information providers in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Dependent claims 3, 5, 6, and 8, contain further embellishments to the same abstract ideas found in claims 1 and 2.  Recitations to assembly information and feedback information is basic data representative of manufacturing a product.  Furthermore, these claims just link the execution of the abstract idea to computer implementation, (the device of claims 1 and 2); this is not sufficient to provide for integration into a practical application. See MPEP 2106.05(f).

Dependent claims 4 and 9 contain further embellishments to the same abstract ideas found in claims 1 and 2.  Recitations to the sale in an Emarket service are further recitations to sales activities and business relations.  Furthermore, these claims just link the execution of the abstract idea to computer implementation, (the device of claims 1 and 2); this is not sufficient to provide for integration into a practical application. See MPEP 2106.05(f).

Dependent claims 7 and 10 contain further embellishments to the same abstract ideas found in claims 1 and 2.  Recitations to a semiconductor  is a recitation to a product manufactured.  Furthermore, these claims just link the execution of the abstract idea to computer implementation, (the device of claims 1 and 2); this is not sufficient to provide for integration into a practical application. See MPEP 2106.05(f).
Therefore, for the reasons set above, claims 1 – 10 are directed to an abstract idea without integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte (US 2015/0055085), hereinafter, Fonte, in view of Sinor (US 2012/0084212), hereinafter, Sinor, further in view of Staples (US 2006/0253480), hereinafter, Staples, further in view of Ouchi (US 2003/0163214), hereinafter, Ouchi, further in view of Kall (US 2003/0149608), hereinafter, Kall.
Regarding claim 1, Fonte discloses a processor and a memory for storing instructions, when executed, causing the processor to: receive, by a need reception unit of the processor, through a web portal, from a need provider who desires to manufacture the predetermined product, [[as]] need information, information indicating that there is a need for a development of the predetermined product, wherein the need provider operates a user terminal to announce the need for the development of the predetermined product; (“…the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles.” [0002]).
Not disclosed by Fonte is disclose, in response to the need information, design information for designing the predetermined product that is provided from each of a predetermined one or more participants among the plurality of participants, the design information at least including information of a design drawing and a specific manufacturing method.
However, Sinor discloses; (“Once that work is completed, layout drawings reflecting the requested design or design change are prepared at 108, and any necessary data, such as routings and bill of materials are entered at 110. The new design or design change is thereafter produced by the manufacturing plant at 112…” [0008]; and, “The method further comprises automatically evaluating the selected option against one or more predefined validation rules and/or best practices, and automatically generating numerically controlled manufacturing information for the product, the numerically controlled manufacturing information reflecting the selected option, wherein the set of options to which the selected design parameter may be changed is derived from the selected design parameter.” [0013]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use drawings that work within the specific manufacturing method per the disclosure of Sinor in the system and method configured by Fonte because this leads to the most efficient manner in which to produce parts as dictated within the instant application.  Fonte is ordering parts to be made, Sinor is tying these parts to the manufacturer best capable of producing such a part.  
Not disclosed by Fonte is perform, a design of the predetermined product based on one or more pieces of the design information to generate a new piece of design information which is optimal for the manufacturing of the predetermined product, wherein the one or more pieces of the design information includes priorities based on one or more of productivity, scale, technical capabilities for providing support for manufacturing the predetermined product, money invested by the predetermined one or more participants on the manufacture of the predetermined product, improvement to the one or more pieces of the design information, an addition of a predetermined item, and a combination of the one or more pieces of design information.
However, Staples discloses; (“The manufacturers are likely to access the secure network and view the files repeatedly for the purpose of planning production runs and perhaps influencing the design to make it more suitable to their manufacturing methods.” [0021]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use new designs that are supported for manufacturing within the disclosure of Staples within the system and method configured by Fonte because this leads to the intended result of having all parties (need designers and manufacturers) to be included in the process, leveraging the advantage of knowledge owned by both parties. 

Not disclosed by Fonte is receive, information on each of a plurality of components of the predetermined product manufactured based on details of the design by each of a predetermined one or more participants among the participants.
However, Ouchi discloses; (“…organization and use of a catalog of component information used in the generation of process documents and programs to adapt an assembly process to assemble the product as specified in the electronic product description…” [Abstract]). 
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to component information from a plurality of participants within the disclosure of Ouchi and use this catalog within the system and method configured by Fonte because this leads to the intended result of the best and most relevant information about each component available to the assembler.  Thus, the final production of the part utilizes the most option components that best fit the available processes.  

Not disclosed by Fonte is control, progress of a flow of processing of the need information, the design information, the design optimization and the component information, respectively, to obtain real-time result for product development by cooperation of a plurality of users.
However, Kall discloses; (“…CMES deals with communication, and how to optimize the bi-directional flow of that information to and from the operating units of an enterprise. Collaborative MES opens that bi-directional flow of information to the entire strategic value chain of the extended enterprise.” [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize real-time flow of information among a plurality of groups per the method of Kall, and use this information within Fonte’s method and system to manufacture custom products because this method helps support the modern method of custom product development, as any e-business (collaborative network environment) would appreciate.
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte, in view of Sinor, further in view of Staples, further in view of Ouchi, further in view of Ebert (US 2005/0154557), hereinafter, Ebert.
Regarding claim 2, Fonte discloses a processor and a memory for storing instructions, when executed, causing the processor to: receive, by a need reception unit of the processor, through a web portal, from a need provider who desires to manufacture the predetermined product, [[as]] need information, information indicating that there is a need for a development of the predetermined product, wherein the need provider operates a user terminal to announce the need for the development of the predetermined product; (“…the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles.” [0002]).

Not disclosed by Fonte is disclose, in response to the need information, design information for designing the predetermined product that is provided from each of a predetermined one or more participants among the plurality of participants, the design information at least including information of a design drawing and a specific manufacturing method.
However, Sinor discloses; (“Once that work is completed, layout drawings reflecting the requested design or design change are prepared at 108, and any necessary data, such as routings and bill of materials are entered at 110. The new design or design change is thereafter produced by the manufacturing plant at 112…” [0008]; and, “The method further comprises automatically evaluating the selected option against one or more predefined validation rules and/or best practices, and automatically generating numerically controlled manufacturing information for the product, the numerically controlled manufacturing information reflecting the selected option, wherein the set of options to which the selected design parameter may be changed is derived from the selected design parameter.” [0013]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use drawings that work within the specific manufacturing method per the disclosure of Sinor in the system and method configured by Fonte because this leads to the most efficient manner in which to produce parts as dictated within the instant application.  Fonte is ordering parts to be made, Sinor is tying these parts to the manufacturer best capable of producing such a part.  

Not disclosed by Fonte is perform, a design of the predetermined product based on one or more pieces of the design information to generate a new piece of design information which is optimal for the manufacturing of the predetermined product, wherein the one or more pieces of the design information includes priorities based on one or more of productivity, scale, technical capabilities for providing support for manufacturing the predetermined product, money invested by the predetermined one or more participants on the manufacture of the predetermined product, improvement to the one or more pieces of the design information, an addition of a predetermined item, and a combination of the one or more pieces of design information.
However, Staples discloses; (“The manufacturers are likely to access the secure network and view the files repeatedly for the purpose of planning production runs and perhaps influencing the design to make it more suitable to their manufacturing methods.” [0021]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use new designs that are supported for manufacturing within the disclosure of Staples within the system and method configured by Fonte because this leads to the intended result of having all parties (need designers and manufacturers) to be included in the process, leveraging the advantage of knowledge owned by both parties. 

Not disclosed by Fonte is receive, information on each of a plurality of components of the predetermined product manufactured based on details of the design by each of a predetermined one or more participants among the participants.
However, Ouchi discloses; (“…organization and use of a catalog of component information used in the generation of process documents and programs to adapt an assembly process to assemble the product as specified in the electronic product description…” [Abstract]). 
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to component information from a plurality of participants within the disclosure of Ouchi and use this catalog within the system and method configured by Fonte because this leads to the intended result of the best and most relevant information about each component available to the assembler.  Thus, the final production of the part utilizes the most option components that best fit the available processes.  

Not disclosed by Fonte is acquire, feedback information in a product development project, the feedback information being information on a history of details of processing, information on a problem occurring in the processing, and information on a solution when the problem is solved; and, provide, real-time evaluation on the feedback information acquired in the product development project.
However, Ebert discloses; (“In this way, the feedback system can, for example, consider a proposed improvement, diagnose a shortcoming, or present a solution to a problem of the application(s) 124, 136.”, [0052]; “In some settings, then, a user may obtain a solution to problem immediately, such as when the solver 116 is able to present a solution, perhaps selected by the solver from one of a number of known solutions for an identified problem, directly to the user.”, [0053]; and, “The solver then applies an appropriate algorithm(s) and/or checks known solutions for the issue at hand (214). The solver may access the appropriate business logic 118 or whatever other additional data sources 120 that are available to recognize or solve an identified issue. Additionally, the solver 116 may compare the data model to various other data models stored within, or in association with, the context aggregator 108, in order to diagnose a problem and/or determine a solution.”, [0062]).  Ebert adds, (“Other systems invite structured and/or unstructured feedback from end users, and the feedback is evaluated by software support personnel.”, [0003]).  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to evaluate feedback per the method of Ebert within the system and method configured by Fonte because this particular step is of great importance in identifying and fixing issues with a product.  Obtaining this relevant information from those actually using the product is the most ideal information available and leveraging this knowledge leads to the intended result of further improvements.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte, in view of Sinor, further in view of Staples, further in view of Ouchi, further in view of Kall, further in view of Ebert.  
Regarding claim 3, the combination of Fonte, Sinor, Staples, Ouchi, and Kall, discloses all the limitations of claim 1 above.
Not disclosed by Fonte is receive information on assembly and generating feedback information on the assembly of the components for completing the predetermined product.
However, Ebert discloses (“In this way, the feedback system can, for example, consider a proposed improvement, diagnose a shortcoming, or present a solution to a problem of the application(s) 124, 136.”, [0052]; “In some settings, then, a user may obtain a solution to problem immediately, such as when the solver 116 is able to present a solution, perhaps selected by the solver from one of a number of known solutions for an identified problem, directly to the user.”, [0053]; and, “The solver then applies an appropriate algorithm(s) and/or checks known solutions for the issue at hand (214). The solver may access the appropriate business logic 118 or whatever other additional data sources 120 that are available to recognize or solve an identified issue. Additionally, the solver 116 may compare the data model to various other data models stored within, or in association with, the context aggregator 108, in order to diagnose a problem and/or determine a solution.”, [0062]).  Ebert adds, (“Other systems invite structured and/or unstructured feedback from end users, and the feedback is evaluated by software support personnel.”, [0003]).  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to evaluate feedback per the method of Ebert within the system and method configured by Fonte because this particular step is of great importance in identifying and fixing issues with a product.  Obtaining this relevant information from those actually using the product is the most ideal information available and leveraging this knowledge leads to the intended result of further improvements.

Claims 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte, in view of Sinor, further in view of Staples, further in view of Ouchi, further in view of Kall, further in view of Ebert, further in view of Nick (US 6,003,012), hereinafter, Nick.
Regarding claims 4 – 7, the combination of Fonte, Sinor, Staples, Ouchi, Kall, and Ebert, discloses all the limitations of claim 3, above.
Not disclosed by Fonte is manage sale of the completed predetermined product using an E market service and generating feedback information on the sale of the completed predetermined product. 
However, Nick discloses; (“FIG. 6 is a flowchart of the design process flow for sales and manufacturing of standard and custom switchboards:”; “FIG. 7 is shown a flow chart of management tasks for implementing the new sales and manufacturing process flow of FIG. 6.”; “This re-engineering process has been found to be especially useful for enhancing customer satisfaction and profitability in the manufacture and sale of switchboards”; [6:35]; and, “In the first step 191, a sales engineer works with a customer to negotiate a quote. The sales engineer can use conventional tools such as a product catalog and order forms, or the sale engineer can use computer-based tools such as a product selector.”, [15:29]).  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to sell a product per the method of Nick within the system and method configured by Fonte because, first, a semiconductor is a product, and second, the intended result of assembling any product is to sell it in order to obtain capital for the enterprise.

Not disclosed by Fonte is the predetermined product is a semiconductor product.
However, Kall discloses; (“Semiconductor Assembler Industry Application provides basic wafer tracking and data collection for manufacturers in the semiconductor industry. The present invention, a CMES application, can improve the production work flow a great deal.”, [0190]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to sell semiconductors per the method of Kall within the system and method configured by Fonte because first, a semiconductor is a product, and second, the intended result of assembling any product is to sell it in order to obtain capital for the enterprise.

Claims 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte, in view of Sinor, further in view of Staples, further in view of Ouchi, further in view of Ebert, further in view of Nick.
Regarding claim 8, the combination of Fonte, Sinor, Staples, Ouchi, and Ebert, discloses all the limitations of claim 2, above.
Not disclosed by Fonte is receive information on assembly and generating feedback information on the assembly of the components for completing the predetermined product.
However, Ebert discloses (“In this way, the feedback system can, for example, consider a proposed improvement, diagnose a shortcoming, or present a solution to a problem of the application(s) 124, 136.”, [0052]; “In some settings, then, a user may obtain a solution to problem immediately, such as when the solver 116 is able to present a solution, perhaps selected by the solver from one of a number of known solutions for an identified problem, directly to the user.”, [0053]; and, “The solver then applies an appropriate algorithm(s) and/or checks known solutions for the issue at hand (214). The solver may access the appropriate business logic 118 or whatever other additional data sources 120 that are available to recognize or solve an identified issue. Additionally, the solver 116 may compare the data model to various other data models stored within, or in association with, the context aggregator 108, in order to diagnose a problem and/or determine a solution.”, [0062]).  Ebert adds, (“Other systems invite structured and/or unstructured feedback from end users, and the feedback is evaluated by software support personnel.”, [0003]).  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to evaluate feedback per the method of Ebert within the system and method configured by Fonte because this particular step is of great importance in identifying and fixing issues with a product.  Obtaining this relevant information from those actually using the product is the most ideal information available and leveraging this knowledge leads to the intended result of further improvements.

Regarding claims 9 and 10, the combination of Fonte, Sinor, Staples, Ouchi, and Ebert, discloses all the limitations of claim 2, above.
Not disclosed by Fonte is manage sale of the completed predetermined product using an E market service and generating feedback information on the sale of the completed predetermined product. 
However, Nick discloses; (“FIG. 6 is a flowchart of the design process flow for sales and manufacturing of standard and custom switchboards:”; “FIG. 7 is shown a flow chart of management tasks for implementing the new sales and manufacturing process flow of FIG. 6.”; “This re-engineering process has been found to be especially useful for enhancing customer satisfaction and profitability in the manufacture and sale of switchboards”; [6:35]; and, “In the first step 191, a sales engineer works with a customer to negotiate a quote. The sales engineer can use conventional tools such as a product catalog and order forms, or the sale engineer can use computer-based tools such as a product selector.”, [15:29]).  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to sell a product per the method of Nick within the system and method configured by Fonte because, first, a semiconductor is a product, and second, the intended result of assembling any product is to sell it in order to obtain capital for the enterprise.

Not disclosed by Fonte is the predetermined product is a semiconductor product.
However, Kall discloses; (“Semiconductor Assembler Industry Application provides basic wafer tracking and data collection for manufacturers in the semiconductor industry. The present invention, a CMES application, can improve the production work flow a great deal.”, [0190]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to sell semiconductors per the method of Kall within the system and method configured by Fonte because first, a semiconductor is a product, and second, the intended result of assembling any product is to sell it in order to obtain capital for the enterprise.


Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not fully persuasive.
Applicant begins with remarks, on page 8.  Applicant’s amendments to claim 1 have overcome the previous objections for minor informalities; therefore, this objection is withdrawn.
Applicant’s amendments to claims 1 and 2 have rendered the previous interpretation of these claims under 35 U.S,C, 112(f) as moot; therefore, this interpretation is withdrawn.
Applicant’s amendments to claims 1 and 2 have not persuaded the Examiner to withdraw the previous rejections set forth in the Non-Final Office Action under 35 U.S.C §§ 112(a) and 112(b).  Respectfully, the Examiner finds these arguments not persuasive and new rejections under these sections are included within this Office Action.

Applicant next discusses rejection of claims 1 and 2 under 35 U.S.C. § 101.  See page 9.  Applicant mentions that the 2019 PEG states that not all methods of organizing human activity are abstract and argues that the steps in claims 1 and 2 combine components into a completed product and are therefore, allowable.  The Examiner respectfully disagrees with Applicant.
Applicant is alluding to MPEP 2106.04(a)(2) and the groupings of abstract ideas, particularly, certain methods of organizing human activity.  While a “defined set of steps” is not a certain method of organizing human activity, when this set of steps is in fact, performed by a human, or performed by a human utilizing a computer environment, that set of steps is now directed to an abstract idea of interactions between people or directed to sales activities or behaviors.  That is the case with Applicant’s amended claims.  As detailed above, the amended claims recite the idea of manufacturing a product based on the collaborative input from a plurality of information providers.  The steps recited are to receive information, design a product, and monitor feedback relating to the process.  This information is similar to the ‘ingredients’ used in the steps “…to create a drug formulation”;   In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61 (Fed. Cir. 2018).  However, once this method is utilized by the need provider, to “… assemble or combine components into the completed product…”, as Applicant argues, that formulation is now directed to a human activity of managing personal behavior or relationships or interactions between people.  MPEP 210604(a)(2) also states that “An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V..  This is the original determination made by the Examiner in previous Office Actions and also made within this Office Action and discussed above.  Furthermore, the Examiner identified other groupings of abstract ideas and discussed these above as well.  Additional analysis showed that these abstract ideas were performed utilizing a processor, memory and instructions, a web portal, and a user terminal, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. The Applicant’s argument is not persuasive.  

Applicant next argues allowability of amended claims 1 and 2 because the cited prior art of record neither teaches nor suggests the elements of amended claim 1, (and amended claim 2 for similar reasons.)  See page 13.  In view of the amendments made to the claims and addition of new claims, a new rejection under 35 U.S.C. § 103 is included within this Office Action.  Therefore, the Examiner respectfully finds Applicant’s arguments not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aravamudan (US 2007/0214036) details online product design.    Bishop (US 2017/0161063) discloses a method for managing product development that includes receiving development data.  Kok (US 2013/0238508) teaches a system and method for collaborative virtual product development.  Scholar (US 2010/0185547) details a project planning system.  Symmonds (US 2014/0046712) discloses a multi-user virtual product development environment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687